DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 6, 8-11, and 16-17 are objected to because of the following informalities:
Claim 1, lines 3-5, change: “interior cavity and having a first side wall and a second side wall, which are coupled to each other at a leading edge and a trailing edge, wherein the first and second side walls [[extending]] extend in a radial direction from a blade root to a blade tip and [[defining]] define a radial span…”
Claim 5, line 3, change: “[[lies]] is”
Claim 6, line 3, change: “[[cord]] chord”
Claim 8, line 2, change: “[[lies]] is”
Claim 9, line 2, change: “[[the]] an entire circumference”
Claim 10, line 2, change: “[[the]] an external surface”
Claim 11, line 1, change: “[[a]] the gas turbine blade”
Claim 11, line 3, change: “[[the]] an external surface”
Claim 11, line 4, change: “[[the]] a wall thickness”
Claim 16, line 2, change: “[[cord]] chord”
Claim 17, line 2, change: “[[cord]] chord”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation of “a radial span dependent solidity ratio” in lines 8-9.  The claim further recites of “solidity ratios in a machined zone” in line 10.  This limitation renders the claim indefinite because one solidity ratio is recited for the airfoil in lines 8-9, whereas multiple ratios are recited in line 10.  It is unclear if the solidity ratios recited in line 10 are defined as the single ratio introduced in lines 8-9 or if the ratios pertain to a different type of “solidity” definition since multiple solidity ratios were not introduced or recited.  Therein, “solidity ratios” lacks antecedent basis, which renders the claim ambiguous and indefinite.  
Claim 4 recites that a wall thickness “increases by a rate of 1% or greater relative to span from 60% to 0% of span” in lines 3-4.  It is unclear with regards to “the span” in the limitation “relative to span” the limitation refers to.  Due to the ambiguity and lack of clarity with respect to the limitation, the limitation renders claim indefinite.  As a possible suggestion, it is recommended to omit “relative to span”.

Claim 10, line 2, and claim 18, line 2 each recites wherein “the airfoil is in an as-cast condition”.  It is unclear what the “as-cast condition” comprises of since the specification does not specify or state a definition of “as-cast”.  [0024] of the specification only recites the limitation without an explanation.  Since the parameters or the boundaries of the “as-cast condition” are not defined, it is unclear of the metes and bounds of the claim.  Therein, in light of the claim limitation “as-cast condition”, a person of ordinary skill in the art would not be informed of the boundaries of what constitutes infringement between an “as-cast condition” and a non “as-cast condition”.  Therein, each claim is indefinite as a result of the boundaries of the claim not clearly being delineated, rendering the scope unclear. 
Claim 11 recites “a hollow airfoil” in line 3.  Since claim 11 recites dependency with respect to claim 1, it is unclear if the “hollow airfoil” pertains to the “casted airfoil “ in line 2 of claim 1 or if the “hollow airfoil” is an additional airfoil.  The ambiguity and lack of clarity in the claim renders the claim indefinite.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 18 recites the broad recitation “wherein the external surface of the airfoil is in an as-cast condition over a partial span starting from the blade root,” in lines 2-3 and the claim also recites “at least in a region from 0% to 5% of span,” in line 2 which is the narrower statement of the range/limitation.

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 2 and 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claim 2 recites “wherein solidity ratios at 75% to 90% of span are below 35%.”  The 75% to 90% span range is a broader and larger range with respect to the range cited in claim 1 of 80% to 85% span.  Therein, claim 2 fails to further limit the subject matter of the claim upon which it depends since claim 2 recites of a broader span range than the range recited in claim 1.  
Claims 14-15 each recite “wherein all solidity ratios in the machined zone are below 35%”.  With respect to claim 1, claim 1 recites wherein “solidity ratios” in a machined zone are below 35%.  With regards to the limitation in claim 1, the limitation specifies that every ratio in the machined zone is below 35%.  Therein, the limitations of claims 14-15 reciting “all solidity ratios” is redundant and fails to further limit the subject matter of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the closest prior art of record is Campbell et al. (U.S. 8,720,526) and Marra et al. (U.S. 8,500,411).
	Campbell et al. discloses of a hollow and casted metal airfoil (Fig. 1-2, Col. 4, lines 23-25) with an airfoil wall thickness that decreases in the radial direction towards the tip (Col. 3, lines 60-67).  Campbell et al., however, fails to disclose or suggest of solidity ratios from 80 to 85% of the span of the airfoil that are below 35%.
	Marra et al. also discloses of a hollow and casted airfoil with thinning outer walls (Col. 4, lines 1-20), but fails to disclose or suggest of solidity ratios being below 35% at a range span of 80-85% of the airfoil.  
	Claims 2-18, due to their dependency on claim 1, would be allowable if all 112(b) rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        01/24/2022